Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 
Priority
This  application is continuation of US 16/313,777 filed 12/27/2018 , and is a 371 of PCT/KR2017/006863 filed 6/29/2017  and claims priority to KR10-2016-0081674 filed 6/29/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2015/099392 to Yoo Sang Ku.
The reference discloses compounds of the formula on pages 59- 60.


    PNG
    media_image1.png
    147
    413
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    409
    471
    media_image2.png
    Greyscale

The compounds are used to treat metabolic syndrome, such as diabetes, obesity. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-11 of U.S. Patent No. 9783551. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The same compounds included along with other compounds are disclosed to treat diabetes and obesity. 
    PNG
    media_image3.png
    607
    337
    media_image3.png
    Greyscale
. See column 66.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fanie R. van Heerden et al. Structure and Synthesis of some complex Pyranoflavonoids from Bark of Dalbergia nitidula  Welw. Ex Bak.  And  Nadin Al Shukor et al. 

Applicants claims is drawn to a method of treating diabetes with compounds of the formula 
    PNG
    media_image4.png
    197
    359
    media_image4.png
    Greyscale
, wherein R1 is a alkyl. R2 and R2 also can be alkyls. See compound 13a. Ib, R is an ethyl. 

Scope and Content of Prior Art and the claims MPEP 2141.02 

    PNG
    media_image5.png
    168
    238
    media_image5.png
    Greyscale
These compounds are of therapeutic use, see page 138 first paragraph. 
    PNG
    media_image6.png
    135
    775
    media_image6.png
    Greyscale


                         Difference between Prior Art and Claim MPEP 2142-2413 
The compounds is encompassed in applicants claim and it does not specify that they treat Diabetes.
 
 Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
The Fanie Herdeen reference teaches similar compounds as flavonoids. 
Nadin Shukor reference teaches that flavonoid can be used to treat obesity and diabetes. Since this nexus was known at the time of the invention, one of skill in the art would be motivated to use the compound to treat diabetes and obesity.  
Conclusion

Claims 1-8 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684.  The examiner can normally be reached on maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



September 9, 2021.